Citation Nr: 1136480	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-23 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from May 1953 to April 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2011, the Veteran testified during a videoconference hearing before the undersigned.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's bilateral hearing loss is related to service.

2.  The Veteran's tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the Board's favorable determinations with respect to both claims, no further discussion of VCAA compliance is needed at this time.  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  If sensorineural hearing loss is manifested to a degree of 10 percent within one year after separation from service, the disorder may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).   

Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability  and the in-service disease or injury and.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

A review of the Veteran's service treatment records reveals no audiometry results to determine whether there was any clinical hearing loss during service.  Whispered voice testing at pre-induction and separation, however, indicates a worsening of the left ear, as evidenced by a decrease from 15/15 to 10/15.  Moreover, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. 155, 159 (1993).  

The Veteran contends that he has bilateral hearing loss and tinnitus due to service, specifically, from exposure to a 57 mm recoilless rifle during basic training.  He was also exposed to loud machinery in the carpentry shop, which included driving a 21/2 ton truck.  He further contends that he noticed hearing loss and tinnitus in service.

In an August 2008 statement, W. B. stated that he had served with the Veteran and recalls the Veteran's complaints of hearing loss and tinnitus after training with a 57 recoilless rifle during basic training.

The Veteran underwent a VA audiology examination in December 2010.  He reported the onset of hearing loss and tinnitus related to an incident that occurred in basic training when a recoilless rifle was fired near his left ear.  He also noted exposure to loud engines and firearms in service, where no hearing protection was used.  Lastly, he noted significant post-service noise exposure working as a carpenter for more than 20 years.  Audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
75
85
LEFT
30
30
40
80
100

Speech recognition scores on the Maryland CNC Word List were 96 percent in both ears.  The examiner provided a diagnosis of mild to severe and profound sloping sensorineural hearing loss bilaterally.  The examiner noted that there is no puretone information to describe the Veteran's hearing sensitivity at the time of induction or separation and as such a definitive statement as to service connection for hearing loss and tinnitus cannot be made.  The examiner stated that, in light of the Veteran's considerable noise exposure as a civilian carpenter for more than 20 years, however, his hearing loss and tinnitus appeared less likely than not related to military noise exposure but instead were attributable to his history of civilian occupational noise exposure.

In a December 2010 letter, Dr. W. stated that, after careful review of the Veteran's service and current treatment records, it was his opinion that the Veteran's bilateral hearing loss and tinnitus are more likely than not due to his time in service.  Dr. W. explained that during service the Veteran had been involved in an accidental gun fire and had served in the motor pool where he was exposed to the very loud and consistent noise of machinery as a driver, repair, and utility worker.

During his Board hearing, the Veteran testified that he did not have any hearing problems before service, he was exposed to a blast from a 57 mm recoilless rifle during basic training, he has had recurring tinnitus since, and he was told that he had 15 to 20 percent hearing loss after a whispered voice test prior to separation from service.  He added that after service he worked as a carpenter with hand, as opposed to power, tools for 2 years followed by factory work and then was in the music business for 20 to 25 years.  He also noted that Dr. W. has been treating him for 30 years.  In addition, his wife testified that he has not been able to hear certain sounds, such as the high-pitched squeal of car brakes, since service.  She added that he also complained of ringing in the ears while in service.  

Initially, the Board notes that, in July 1961 correspondence, the Veteran indicated that he had hearing loss from a blast from a 57 mm recoilless rifle while training in service .  Although he did not file a claim for service connection at that time, the correspondence indicates that he has had decreased hearing since service, or at least as of July 1961.

Given the above, the Board finds that the evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are related to service.  It is conceded that the Veteran's in-service training and duties put him in proximate contact with loud noises.  Thus, in-service noise exposure is not in dispute.  The sole question for consideration is whether the current hearing loss and tinnitus are attributable to such noise exposure.

On one hand, the earliest objective evidence of hearing loss is the December 2010 VA examination report and the examiner has opined that Veteran's bilateral hearing loss and tinnitus are not related to service, but rather to his considerable post-service noise exposure as a civilian carpenter for more than 20 years.  On the other hand, correspondence from the Veteran indicates that he had hearing loss as early as July 1961, a fellow serviceman has stated that the Veteran had hearing loss and tinnitus during service, his wife has testified that he has had hearing loss and tinnitus since service, and a private physician has opined that the hearing loss and tinnitus are related to service, including an accidental gun fire and duties in the motor pool. 

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that his bilateral hearing loss is related to service.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for bilateral hearing loss is warranted.

With respect to tinnitus, statements and testimony of record from the Veteran, his wife, and a fellow serviceman indicate that the disorder manifested in service and continued after discharge.  In this regard, the Board observes that he is competent to give evidence about observable symptoms such as ringing in the ears.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Board finds that his tinnitus had its onset in service.  Further, he has provided evidence of continued symptomatology.  Even if not constant, the tinnitus recurs and thus is chronic in nature.  Thus, resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is also warranted.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49. 


ORDER

Service connection for bilateral hearing loss is granted, subject to the provisions governing the award of monetary benefits.

Service connection for tinnitus is granted, subject to the provisions governing the award of monetary benefits.



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


